UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1484



GLENN M. PACE,

                                              Plaintiff - Appellant,

          versus


CITY OF TRAVELERS REST; MARY T. TURNER,
individually and in her official capacity as
acting city administrator for the City of
Travelers Rest; W. MANN BATSON; JOHN SPEARMAN;
LEWIS LOCKABY; PAT CRAIN; DEBBIE HUGHES,
individually,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-98-1769-6-24)


Submitted:   November 9, 2000          Decided:     November 17, 2000


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey G. Sanders, Jr., Nancy Hyder Robinson, LEATHERWOOD, WALKER,
TODD & MANN, Greenville, South Carolina, for Appellant. R. Allison
Phinney, Micheal S. Pitts, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., Greenville, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Glenn M. Pace appeals the district court’s order granting

summary judgment to the Defendants on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint.    We have reviewed the record and the dis-

trict’s opinion and find no reversible error.       Accordingly, we

affirm substantially on the reasoning of the district court.    See

Pace v. City of Travelers Rest, No. CA-98-1769-6-24 (D.S.C. Apr. 3,

2000).*    Additionally, although the district court did not ex-

pressly address this issue, we find that Pace failed to produce any

evidence of an injury to his reputation of constitutional propor-

tions.    See Board of Regents v. Roth, 408 U.S. 564, 573-75 (1972).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 30, 2000, the district court’s records show that it was
entered on the docket sheet on April 3, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2